Filed 9/8/16 P. v. Barry CA2/6
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B271159
                                                                          (Super. Ct. No. 2015031103)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JOSEPH MICHAEL BARRY,

     Defendant and Appellant.



                     Joseph Michael Barry was charged with resisting an officer (Pen. Code,
        1
§ 69), misdemeanor criminal threats (§ 422), and misdemeanor battery (§ 242). Pursuant
to a plea agreement, he pled guilty to resisting an officer and criminal threats. The trial
court suspended imposition of sentence and placed him on formal probation for three
years with terms and conditions, including 240 days in jail with 177 days of presentence
custody credit. The court dismissed the battery count. (§ 1385.)
                     Robert Ortiz left the NY Pizza Factory in Simi Valley and saw Barry
sticking his head into the window of Ortiz’s truck. Barry was speaking with Ortiz’s
girlfriend. When Ortiz asked Barry what was happening, Barry became very angry and
started to yell. Barry grabbed Ortiz by the throat and pushed him up against the driver’s
side fender. He threatened to go over to Ortiz’s house and kill him. When the police


            1
                All statutory references are to the Penal Code.
arrived, Barry refused to obey their commands, resisted their attempts to place his hands
behind his back, and struggled with the arresting officer. He continued to struggle and
disobey officer commands even after being tasered and handcuffed and having his feet
placed in a nylon hobble restraint.
                Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal.3d 436. On June 21,
2016, we notified Barry that he had 30 days in which to advise us of any claims he
wished us to consider. No response has been received.
                We have reviewed the entire record and are satisfied that Barry’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal.4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.)
                The judgment is affirmed.
                NOT TO BE PUBLISHED.




                                            PERREN, J.


We concur:



                YEGAN, Acting P. J.



                TANGEMAN, J.




                                              2
                               Jeffrey G. Bennett, Judge

                          Superior Court County of Ventura
                         ______________________________


             California Appellate Project, Jonathan B. Steiner and Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.